Abatement Order filed August 30, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00509-CV
                                    ____________

              LARRY ALTON AND PATSY WILSON, Appellant

                                          V.

DIARRA D. BLUE, D.V.M., MICHAEL E. LAVIGNE, D.V.M., AUBREY J.
           ROSS, II D.V.M. AND AMANDA WELLS, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-07728

                             ABATEMENT ORDER

      On August 2, 2016, appellants notified this court by letter that the parties had
reached an agreement to settle the issues on appeal. The court notified all parties that
if appellants wish to dismiss their appeal, they are requested to file a motion to
dismiss that complies with Tex. R. App. P. 42.1. No motion has been filed.
Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 28, 2016. The appeal will be reinstated on this court’s
active docket at that time, or when a motion to dismiss the appeal or other dispositive
motion is filed, whichever is earlier. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.



                                   PER CURIAM